Citation Nr: 1128897	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for erythema of the right big toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the Army Reserve, with periods of active duty from March to August 1984, and from January 2005 to March 2006.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).

As set forth in more detail below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Low back disability

The appellant seeks service connection for a low back disability.  She contends that she initially injured her low back in August 1997, while training as a member of the Army Reserve at Camp Parks, California.  Specifically, she recalls that she had been helping to set up a tent to serve as part of a field hospital when she lost her footing, slipped, and twisted her back.  The appellant reports that she had had continued difficulties with her low back since the August 1997 injury.  The appellant further claims that she aggravated her preexisting low back disability during her period of active duty from January 2005 to March 2006.  See July 2008 statement and February 2011 hearing testimony.  

The record on appeal contains no service treatment records documenting the August 1997 low back injury, although the appellant has submitted statements from two individuals with whom she served in the Army Reserve corroborating her recollections.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim of service connection by describing an observable events or the presence of disability or symptoms of disability subject to lay observation); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Under applicable criteria, service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty "in the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

The term "active military, naval, or air service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In other words, that the appellant developed a low back disability at some point during the time period she was a member of the Army Reserve is not enough.  Rather, to warrant service connection, the appellant must show (1) that she became disabled from a disease or injury during a period of active duty for training or (2) that she became disabled from an injury during a period of inactive duty training.  

Alternatively, the appellant may seek service connection based on her period of active duty.  See e.g. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) ("[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.).  

In this case, the record on appeal indicates that the appellant's dates of active duty for training and inactive duty training as a member of the Army Reserve have not yet been obtained from the service department.  Only service department records can establish if and when an individual was serving on active duty, active duty for training, or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In light of the appellant's contentions, these records must be obtained.  

In addition, the Board finds that a VA medical examination and opinion is necessary in light of the evidence currently of record.  In addition to the appellant's contentions of sustaining a low back injury in August 1997, the Board notes that service treatment records corresponding to the appellant's period of active duty from January 2005 to March 2006 document complaints of low back pain on several occasions.  The appellant was assessed as having lumbago.  

The record on appeal also contains a February 2006 DA Form 2173, Statement of Medical Examination and Pay Status, on which the appellant's unit commander indicated that in March 2005, the appellant had experienced "right foot/toe injury and back pain" and in December 2005, she had been treated for "lumbago and acquired deformity of the right great toe due to over use and service aggravation."  The form noted that the appellant was on active duty at the time of the incident and that the injury was considered to have been incurred in the line of duty.  

Under 38 C.F.R. § 3.1(m), a service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of VA law.  In Stover v. Mansfield, 21 Vet. App. 485, 490 (2007), the Court recognized that section 3.1(m) "only binds VA to accept the service department's determination whether an occurrence was 'in line of duty.'"  The Court held that "VA is not bound by any other service department determination, including any "service department findings about the circumstances of how a condition might have been incurred or aggravated, or whether any aggravation of a preexisting condition-though in the line of duty-might have been beyond the natural progress of the disease." Id. at 490-91.  

Stated another way, "the mere fact that a serviceman has suffered a service-connected disease or injury does not automatically lead to compensation for future disabilities."  Rather, the veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.  Shedden, 381 F.3d at 1166 -1167.  

Under these circumstances, the Board finds that a VA medical examination and opinion is necessary in order to clarify the nature and etiology of the appellant's current low back disability, including whether it was aggravated during active duty beyond the natural progress of the disease.  

Right toe

The appellant also seeks service connection for a right great toe disability.  Her contentions regarding the nature and date of onset of her claimed injuries and symptoms, however, has been inconsistent.  

On her original application for VA compensation benefits, the appellant claimed that her right big toe disability had begun in March 2005, during her period of active duty.  

At an October 2006 VA medical examination, however, the appellant reported that she had jammed her toe during military training, then had a second injury in January 2004 while running during military training.  She indicated that her pain had persisted since that time.  

Most recently, at her February 2011 Board hearing, the appellant claimed that she originally injured her right toe in 2001, while in Hawaii performing active duty for training.  She states that she ran into a curb while jogging, jamming her right big toe.  She testified that since that time, she experienced aching and swelling in her toe.  The appellant further contends that she sustained an aggravating injury her right big toe after she was recalled to active duty, resulting in the necessity for corrective surgery.  

In reviewing the objective evidence on appeal, the Board notes that service treatment records document significant right toe complaints beginning in 1997.  Specifically, service treatment records show that on November 2, 1997, apparently during a period of active or inactive duty training with the National Guard, the appellant presented a note from a civilian physician recommending that she limit her activity due to a great toe injury.  This note, from the Sutter Medical Group dated in October 1997, shows that the appellant had been diagnosed as having a great toe injury and was unable to perform unusual physical activity, especially jogging, for up to six weeks.  The appellant was given a temporary profile.  

Subsequent service treatment records show that on May 2, 1998, apparently during the appellant's next scheduled period of active or inactive duty training, she reported continued right toe pain.  It was noted that she had provided a letter from her private physician noting a diagnosis of hallux limitus with osteophyte.  The appellant also reported that she was scheduled to undergo surgery in July 1998.  She was given another temporary physical profile.  

An August 1998 work status report from the Sutter Medical Group noting that the appellant had been seen on follow up for right hallux limitus with osteophyte and that surgery had been scheduled for September 1998.  In the meantime, the appellant was unable to perform pushups or running.  

Chronologically, the next pertinent record on appeal is an October 4, 2003, sick slip showing that the appellant was excused from running because she needed an evaluation of her foot to be provided by a civilian physician.  A clinical record of the same date shows that the appellant reported ongoing pain and swelling of the right first MTP with no trauma.  She reported that she had had several cortisone injections to the area.  The assessment was probable arthropathy of the right first MTP.  She was given a temporary physical profile.  

Records corresponding to the appellant's period of active duty from January 2005 to March 2006 show that in February 2005, the appellant reported a long history of right toe pain, status post multiple steroid injections.  She requested continued injections.  In March 2005, the appellant sought treatment for right big toe pain for the past two years.  She requested a physical profile.  The appellant was diagnosed as having degenerative joint disease of the right first MPJ and given a temporary physical profile.  She was thereafter treated with physical therapy and steroid injections.  In December 2005, the appellant sought treatment for multiple complaints, including joint pain in her right great toe.  The diagnoses included acquired deformity of toe - hallux limitus:  large second toe.  

Again, the record on appeal contains the February 2006 DA Form 2173, Statement of Medical Examination and Pay Status, on which the appellant's unit commander indicated that on March 2005, the appellant had experienced "right foot/toe injury" for which she was examined in December 2005.  At that time, it was noted that she had been treated for "acquired deformity of the right great toe due to over use and service aggravation."  The form noted that the appellant was on active duty at the time of the incident and that the injury was considered to have been incurred in the line of duty.  

As noted, 38 C.F.R. § 3.1(m) binds VA to accept the service department's determination whether an occurrence was 'in line of duty.'"  In light of the record, however, the Board finds that additional medical examination and opinion is necessary in order to determine the etiology of the appellant's current right toe disability, to include whether any preexisting condition "though in the line of duty-might have been beyond the natural progress of the disease."  Stover, 21 Vet. App. at 490-91.  

Additionally, the Board notes that there appear to be outstanding records from Sutter Medical Group which are relevant to the appellant's claims.  The appellant is advised that it is her obligation to provide enough information to identify and locate these records, including the custodian of such records and to authorize the release of such records.  See 38 C.F.R. § 3.159(c)(1)(2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate repository of records, and request verification of the dates of the appellant's service in the Army Reserve, specifically including all periods of active duty for training and inactive duty training from 1997 to the present.  The RO must continue its efforts to obtain these records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).

2.  The RO should contact the appellant and ask that she provide the information necessary to obtain complete records of treatment from the Sutter Medical Group for the period from 1997 to the present.  After obtaining any necessary authorization for the release of information, the RO should request such records.

3.  After the above records have been obtained and associated with the claims folder, the appellant should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current low back disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it as least as likely as not that the appellant's current low back disability is the result of the injury she reports to have sustained in August 1997, while training as a member of the Army Reserve?  

Is it at least as likely as not that the appellant's current low back disability is the result of aggravation beyond natural progression which occurred during her period of active duty from January 2005 to March 2006?

4.  After the above records have been obtained and associated with the record, the appellant should also be afforded a VA podiatry examination for the purposes of determining the nature and etiology of any current right big toe disability, including a disability characterized by erythema.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it at least as likely as not that the appellant's current right toe disability is the result of aggravation beyond natural progression which occurred during her period of active duty from January 2005 to March 2006?

5.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the appellant's claims.  If the appellant's claims remain denied, she and her representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


